

Exhibit 10.1
TENTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


TENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
February 18, 2015 (this “Amendment No. 10”), is by and among Wells Fargo Bank,
National Association, a national banking association, in its capacity as
administrative and collateral agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Agent” as
hereinafter further defined), BlueLinx Corporation, a Georgia corporation,
successor by merger to the merger of BlueLinx Services Inc., a Georgia
corporation, with and into BlueLinx Corporation with BlueLinx Corporation as the
surviving corporation of such merger (“BlueLinx”), and BlueLinx Florida LP, a
Florida limited partnership (“BFLP”, and together with BlueLinx, each
individually a “Borrower” and collectively, “Borrowers”), BlueLinx Florida
Holding No. 1 Inc., a Georgia corporation (“BFH1”) and BlueLinx Florida Holding
No. 2 Inc., a Georgia corporation (“BFH2”, and together with BFH1, each
individually a “Guarantor” and collectively, “Guarantors”).
W I T N E S S E T H:
WHEREAS, Agent, the parties to the Loan Agreement as lenders (collectively,
“Lenders”), Borrowers and Guarantors have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Loan and Security Agreement, dated August
4, 2006, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
First Amendment to Amended and Restated Loan and Security Agreement, dated as of
October 22, 2008, Second Amendment to Amended and Restated Loan and Security
Agreement, dated as of July 7, 2010, Third Amendment to Amended and Restated
Loan and Security Agreement, dated as of May 10, 2011, Fourth Amendment to
Amended and Restated Loan and Security Agreement, dated as of August 11, 2011,
Fifth Amendment to Amended and Restated Loan and Security Agreement and Lender
Joinder, dated as of March 29, 2013, Sixth Amendment to Amended and Restated
Loan and Security Agreement, dated as of June 28, 2013, Seventh Amendment to
Amended and Restated Loan and Security Agreement, dated as of March 14, 2014,
Eighth Amendment to Amended and Restated Loan and Security Agreement, dated as
of July 8, 2014, and Ninth Amendment to Amended and Restated Loan and Security
Agreement, dated as of August 14, 2014 (as from time to time further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”, and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto, as
from time to time amended, modified, supplemented, extended, renewed, restated,
or replaced, collectively, the “Financing Agreements”);
WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders (a)
extend the Final Maturity Date, (b) extend the Tranche A Loan Maturity Date and
(b) enter into certain other amendments to the Loan Agreement;



--------------------------------------------------------------------------------



WHEREAS, the parties hereto desire to enter into this Amendment No. 10 to
evidence and effectuate such amendments under the Loan Agreement, in each case
subject to the terms and conditions and to the extent set forth herein;
NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendments.
1.1    Additional Definitions. As used herein or in the Loan Agreement or in any
of the other Financing Agreements, the following terms shall have the meaning
set forth below and the Loan Agreement and the other Financing Agreements shall
be deemed and are hereby amended to include, in addition and not in limitation,
the following definitions:
(a)    “Additional Investments” shall mean investments in, or cash proceeds
received by, Borrowers (either directly or indirectly through Guarantors) in the
form of loans, equity (including, without limitation, net cash proceeds from
capital contributions), or net cash proceeds from non-recurring cash income
which was not received in the normal course of operation of the business of
Borrowers and Guarantors (including, without limitation, net cash proceeds from
sales of real estate and judgments, awards, claims or settlements received in
connection with litigation); provided, that, any such investment shall either be
on terms and conditions permitted hereby or, if such Additional Investment is
not permitted by the terms hereof, then such Additional Investment shall be
consented to by Agent and the requisite Lenders in accordance with Section 11.3
hereof.
“Amendment No. 10” shall mean the Tenth Amendment to Amended and Restated Loan
and Security Agreement, dated as of February 18, 2015, by and among Agent,
Borrowers, Guarantors and Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
“Mortgage Refinancing” shall have the meaning set forth in Section 9.23(a)
hereof.
1.2    Amendments to Definitions.
(a)    All references to “Affiliate Lease” in the Loan Agreement and other
Financing Agreements shall be deemed and each such reference is hereby replaced
with the following:
“Affiliate Lease” shall mean that certain Amended and Restated Master Lease
Agreement, dated as of June 9, 2006, by and among BlueLinx, ABP AL (MIDFIELD)
LLC, a Delaware limited liability company, and the other Affiliates of Parent
party thereto.



--------------------------------------------------------------------------------



(b)    All references to the term “Final Maturity Date” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby replaced with the following:
“Final Maturity Date” shall mean April 15, 2017.
(c)    All references to the term “Interest Rate” in the Loan Agreement and the
other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:
“Interest Rate” shall mean,
(a) Subject to clause (b) of this definition below:
(i) as to Prime Rate Loans consisting of Loans other than Tranche A Loans, a per
annum rate equal to the then Applicable Margin for Prime Rate Loans plus the
Prime Rate;
(ii) as to Eurodollar Rate Loans consisting of Loans other than Tranche A Loans,
a per annum rate equal to the then Applicable Margin for Eurodollar Rate Loans
plus the Eurodollar Rate;
(iii) from March 14, 2014 through and including March 31, 2015, (A) as to Prime
Rate Loans consisting of Tranche A Loans, a per annum rate equal to the Prime
Rate plus three and three-quarters (3.75%) percent, and (B) as to Eurodollar
Rate Loans consisting of Tranche A Loans, a per annum rate equal to the
Eurodollar Rate plus five and one-quarter (5.25%) percent;
(iv) from April 1, 2015 through and including June 30, 2015, (A) as to Prime
Rate Loans consisting of Tranche A Loans, a per annum rate equal to the Prime
Rate plus four (4.00%) percent, and (B) as to Eurodollar Rate Loans consisting
of Tranche A Loans, a per annum rate equal to the Eurodollar Rate plus five and
one-half (5.50%) percent;
(v) from July 1, 2015 through and including September 30, 2015, (A) as to Prime
Rate Loans consisting of Tranche A Loans, a per annum rate equal to the Prime
Rate plus four and one-quarter (4.25%) percent, and (B) as to Eurodollar Rate
Loans consisting of Tranche A Loans, a per annum rate equal to the Eurodollar
Rate plus five and three-quarters (5.75%) percent;
(vi) from October 1, 2015 through and including December 31, 2015, (A) as to
Prime Rate Loans consisting of Tranche A Loans, a per annum rate equal to the
Prime Rate plus four and one-half (4.50%) percent, and (B) as to Eurodollar Rate
Loans consisting of Tranche A Loans, a per annum rate equal to the Eurodollar
Rate plus six (6.00%) percent;



--------------------------------------------------------------------------------



(vii) from January 1, 2016 and at all times thereafter, (A) as to Prime Rate
Loans consisting of Tranche A Loans, a per annum rate equal to the Prime Rate
plus four and three-quarters (4.75%) percent, and (B) as to Eurodollar Rate
Loans consisting of Tranche A Loans, a per annum rate equal to the Eurodollar
Rate plus six and one-quarter (6.25%) percent.
(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, (i) the Applicable Margin otherwise used to calculate the Interest
Rate for Prime Rate Loans in the immediately preceding clause (a)(i) and for
Eurodollar Rate Loans in the immediately preceding clause (a)(ii) shall be the
percentage set forth in the definition of the term Applicable Margin for each
category of Loans that is then applicable plus two (2%) percent per annum and
(ii) the Interest Rate for Prime Rate Loans in subclauses (A) of the immediately
preceding clauses (a)(iii) through (a)(vii) and for Eurodollar Rate Loans in
subclauses (B) of the immediately preceding clauses (a)(iii) through (a)(vii)
shall be the percentage set forth in each such clause for such Tranche A Loans
plus two (2%) percent per annum, at Agent’s option, either (1) for the period
(I) on and after the date of termination or non-renewal hereof until such time
as all Obligations are finally paid and satisfied in full in immediately
available funds, or (II) from and after the date of the occurrence of any Event
of Default, and for so long as such Event of Default is continuing or (2) on
Revolving Loans at any time in the aggregate in excess of the Borrowing Base or
any other limitation with respect thereto provided for herein (in each case
whether or not such excess(es) arise or are made with or without Agent’s or any
Lender’s knowledge or consent and whether made before or after an Event of
Default), it being understood that the Agent may elect to increase the Interest
Rate under this clause (b) by no more than two (2%) percent even if the events
described in each of subclauses (1) and (2) above have occurred.
(d)    All references to the term “Permitted Acquisitions” in the Loan Agreement
and the other Financing Agreements shall be deemed and such reference is hereby
amended by replacing clause (c) of such definition with the following:
“(c) either (i) both before and after giving effect to such proposed
Acquisition, (A) so long as any Obligations arising in connection with the
Tranche A Loans remain outstanding, Borrowers’ Fixed Charge Coverage Ratio shall
be not less than 1.20 to 1.0 and (B) at all times after the Obligations arising
in connection with the Tranche A Loans have been paid in full in immediately
available funds, Borrowers’ Fixed Charge Coverage Ratio shall be not less than
1.10 to 1.0; provided, however, if Modified Adjusted Excess Availability is
greater than $120,000,000 at all times for the thirty (30) day period prior to
the closing date for such Acquisition, and on the closing date for such
Acquisition after giving effect to such proposed Acquisition, Borrowers’ Fixed
Charge Coverage Ratio may be calculated, for purposes of this clause (c) only,
without giving effect to (A) any Capital Expenditures incurred by any Borrower
which are otherwise permitted to be incurred by such Borrower under the terms of
this Agreement, (B) any dividends to Parent which are otherwise permitted to be
made by BlueLinx under the terms of this Agreement, and (C) any payment by
BlueLinx to Parent of any Mortgage Proceeds



--------------------------------------------------------------------------------



Investment in accordance with Section 9.11(f) hereof; or (ii) (A) Agent shall
have received (1) the most recent annual and interim financial statements with
respect to the acquired Person (in the case of a Stock Acquisition) or the
acquired business (in the case of an Asset Acquisition) and related statements
of income and cash flows showing positive EBITDA of such acquired Person or
acquired business (for purposes of this clause (c)(ii), EBITDA shall be
calculated in accordance with Section 1 but substituting each reference to the
Borrowers and their Subsidiaries in the definitions of “EBITDA” and “Net Income”
with the acquired Person and its Subsidiaries (or in the case of an Asset
Acquisition, the acquired business)) for the immediately preceding twelve (12)
months, as applicable, and (2) due diligence undertaken by Borrowers or third
parties in connection with such proposed acquisition supporting such calculation
of EBITDA, to the extent the same can be provided without violation of any
applicable confidentiality restrictions, in form and substance reasonably
satisfactory to Agent, and (B) Borrowers shall have Modified Adjusted Excess
Availability, determined on a pro forma basis, in an amount equal to or greater
than $150,000,000 immediately after giving effect to the consummation of the
proposed acquisition and at all times for the thirty (30) day period prior to
the closing date for such Acquisition.”
(e)    All references to the term “Tranche A Loan Limit” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby replaced with the following:
“Tranche A Loan Limit” shall mean (a) from March 14, 2014 through and including
March 31, 2016, $20,000,000, (b) from April 1, 2016 through and including April
30, 2016, $18,000,000, (c) from May 1, 2016 through and including May 31, 2016,
$16,000,000, (d) from June 1, 2016 through and including June 30, 2016,
$14,000,000, and (e) after June 30, 2016, $-0-; provided, that, (i) on and after
giving effect to each such reduction in the immediately preceding clauses (b)
through (e), Excess Availability shall be not less than $50,000,000, and (ii) on
and after giving effect to such payment or prepayment, no Event of Default shall
exist or have occurred and be continuing.
(f)    All references to the term “Tranche A Loan Maturity Date” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Tranche A Loan Maturity Date” shall mean June 30, 2016 or earlier in accordance
with the terms and conditions hereof.
1.3    Amendment to Titles.
(a)    All references to the term “Bookrunners” in the Loan Agreement and the
other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:
“Bookrunners” shall mean Wells Fargo Capital Finance, LLC, Bank of America, N.A.
and Regions Bank.



--------------------------------------------------------------------------------



(b)    All references to the term “Sole Lead Arranger” in the Loan Agreement and
the other Financing Agreements are hereby redesignated “Joint Lead Arrangers”
shall be deemed and each such reference is hereby replaced with the following:
“Joint Lead Arrangers” shall mean Wells Fargo Capital Finance, LLC and Bank of
America, N.A.
1.4    Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed to them in the Loan
Agreement.
Section 2.    Amendments to Loan Agreement.
2.1    Tranche A Loans. The reference to “Maturity Date” in Section 2.1(d) of
the Loan Agreement is hereby changed to “Final Maturity Date”.
2.2    Indebtedness.
(c)    Section 9.9(j) of the Loan Agreement is hereby replaced with the
following:
“(j) to the extent subject to the intercompany subordination agreement described
in Section 4.1(i) and otherwise permitted under Section 9.10 hereof: (i)
Indebtedness of any Borrower or any Guarantor or any of their respective
Subsidiaries at any time owing to any other Subsidiary or any Borrower or any
Guarantor and (ii) Indebtedness of BlueLinx at any time owing to Parent (other
than Indebtedness permitted under Section 9.9(q) hereof); provided, that,
BlueLinx shall not make any payments in respect thereof (whether characterized
as principal, interest or otherwise) unless both immediately before and after
giving effect to any such payment each of the following conditions is satisfied:
(A) Modified Adjusted Excess Availability shall be equal to or greater than
$70,000,000; (B) no Default or Event of Default shall have occurred and be
continuing or would result from such payment; (C) (1) so long as any Obligations
arising in connection with the Tranche A Loans remain outstanding, Borrowers’
Fixed Charge Coverage Ratio shall be not less than 1.20 to 1.0 and (2) at all
times after the Obligations arising in connection with the Tranche A Loans have
been paid in full in immediately available funds, Borrowers’ Fixed Charge
Coverage Ratio shall be not less than 1.10 to 1.0; (D) Administrative Borrower
shall have provided Agent with at least ten (10) Business Days prior written
notice of any such payment; and (E) prior to the making of any such payment,
Agent shall have received Borrowers’ unaudited internally prepared financial
statements for the month immediately preceding the date of such payment,
accompanied by a certificate of Administrative Borrower’s chief financial
officer as to Borrowers’ compliance with the terms of this Section 9.9(j)(ii)
together with such supporting documentation therefor as Agent may reasonably
request, except, that, the condition to any payment set forth in clause (C)
above (and, with respect to clause (1) below, the conditions set forth in
clauses (D) and (E) above) need not be satisfied in respect of any payment of
Indebtedness made on and after the Amendment No. 2 Effective Date so long as
such payment: (1) is in respect of Indebtedness attributable to general
operating



--------------------------------------------------------------------------------



expenses incurred by Parent on behalf of BlueLinx and its Subsidiaries;
provided, that, all such payments permitted to be made pursuant to this clause
(1) (together with any dividends paid during such fiscal year of BlueLinx
pursuant to Section 9.11(d)(ii)) shall not exceed $6,000,000 in the aggregate in
any fiscal year of BlueLinx; (2) is in an aggregate amount not to exceed
$15,000,000 during the term of the Agreement; provided, that, an amount equal to
one hundred (100%) percent of the amount of each such payment of Indebtedness is
contemporaneously used by Parent (or a Subsidiary of Parent that is not a
Borrower or Guarantor) to purchase real property (in an arm’s length transaction
and for a purchase price not in excess of the fair market value of such real
property) to be used by Borrowers and Guarantors; or (3) is contemporaneously
used by Parent to make a regularly scheduled payment of principal under the
Mortgage Loan Agreement; provided, that, the amount of any such payment shall
not exceed the amount for such regularly scheduled payment set forth on Schedule
9.9(j) attached to Amendment No. 5 (as such Schedule may be amended in writing
by Administrative Borrower to reduce the amount of any such regularly scheduled
payments).”
(d)    Section 9.9(q) of the Loan Agreement is hereby replaced with the
following:
“(q) any Indebtedness of BlueLinx consisting of a Mortgage Proceeds Investment;
provided, that, BlueLinx shall not make any repayments with respect thereto
unless: (i) Modified Adjusted Excess Availability after giving effect to any
such repayment is equal to or greater than $120,000,000; (b) both before and
after giving effect to any such repayment, (1) so long as any Obligations
arising in connection with the Tranche A Loans remain outstanding, Borrowers’
Fixed Charge Coverage Ratio shall be not less than 1.20 to 1.0 and (2) at all
times after the Obligations arising in connection with the Tranche A Loans have
been paid in full in immediately available funds, Borrowers’ Fixed Charge
Coverage Ratio shall be not less than 1.10 to 1.0 (for purposes of this Section
9.9(q) only, the Fixed Charge Coverage Ratio shall be calculated by excluding
the amount of any such repayment and by adjusting the interest component of the
calculation to include any interest payments which would have been made by the
Borrowers had the amount of Mortgage Proceeds Investment which is being repaid
never been loaned to the BlueLinx); (c) Administrative Borrower shall have
provided Agent with at least ten (10) Business Days prior written notice of any
such repayment; (d) no Default or Event of Default shall have occurred and be
continuing or would result from such repayment; and (e) prior to the making of
any such repayment, Agent shall have received Borrowers’ unaudited internally
prepared financial statements for the month immediately preceding the date of
such prepayment, accompanied by a certificate of Administrative Borrower’s chief
financial officer as to Borrowers’ compliance with the terms of this Section
9.9(q) together with such supporting documentation therefor as Agent may
reasonably request;”
2.3    Loans, Investments, Etc. Sections 9.11(e) and (f) of the Loan Agreement
are hereby replaced with the following:



--------------------------------------------------------------------------------



“(e) commencing at the conclusion of BlueLinx’s fiscal year ending 2004,
BlueLinx may pay dividends to Parent in an aggregate amount not to exceed the
sum of (x) 50% of BlueLinx’s cumulative Net Income earned since the Original
Closing Date; (y) 50% of the first $100,000,000 of capital contributions made by
Parent to BlueLinx after October 26, 2004; and (z) 100% of each capital
contribution made by Parent to BlueLinx after such first $100,000,000 of capital
contributions so long as: (i) BlueLinx does not pay dividends to Parent in
excess of $25,000,000 in the aggregate in any fiscal year of BlueLinx; (ii) no
Default or Event of Default exists at the time of any such dividend or would
occur after giving effect thereto; (iii) both immediately before and after
giving effect to the payment of any such dividends, (A) Modified Adjusted Excess
Availability shall be at least $70,000,000 and (B) (1) so long as any
Obligations arising in connection with the Tranche A Loans remain outstanding,
Borrowers’ Fixed Charge Coverage Ratio shall be not less than 1.20 to 1.0 and
(2) at all times after the Obligations arising in connection with the Tranche A
Loans have been paid in full in immediately available funds, Borrowers’ Fixed
Charge Coverage Ratio shall be not less than 1.10 to 1.0; except, that, the
condition to the payment of such dividends set forth in this clause (iii) need
not be satisfied in respect of dividends in an aggregate amount of up to
$15,000,000 so long as both for each of the thirty (30) days immediately
preceding any such payment and immediately after giving effect to any such
payment, Modified Adjusted Excess Availability shall be at least $100,000,000,
(iv) prior to the making of any such dividend, Agent shall have received
BlueLinx’s unaudited internally prepared financial statements for the fiscal
month immediately preceding the date of such dividend, accompanied by a
certificate of BlueLinx’s chief financial officer as to BlueLinx’s compliance
with the terms of this Section 9.11(e) together with such supporting
documentation therefor as Agent may reasonably request, and (v) as of the
Amendment No. 2 Effective Date, BlueLinx has not declared or paid any dividends
pursuant to this Section 9.11(e) during the 2010 fiscal year of BlueLinx; and
(f) in addition to any dividends permitted under Section 9.11(e), BlueLinx may
pay dividends to Parent to repay any capital contribution consisting of a
Mortgage Proceeds Investment so long as (i) Modified Adjusted Excess
Availability after giving effect to any such repayment is equal to or greater
than $120,000,000; (ii) both before and after giving effect to any such
repayment, (A) so long as any Obligations arising in connection with the Tranche
A Loans remain outstanding, BlueLinx’s Fixed Charge Coverage Ratio shall be not
less than 1.20 to 1.0 and (B) at all times after the Obligations arising in
connection with the Tranche A Loans have been paid in full in immediately
available funds, BlueLinx’s Fixed Charge Coverage Ratio shall be not less than
1.10 to 1.0 (for purposes of this Section 9.11(f) only, the Fixed Charge
Coverage Ratio shall be calculated by excluding the amount of any such repayment
and by adjusting the interest component of the calculation to include any
interest payments which would have been made by the Borrowers had the amount of
Mortgage Proceeds Investment which is being repaid never been invested in
BlueLinx); (iii) Administrative Borrower shall have provided Agent with at least
ten (10) Business Days prior written notice of any such repayment; (iv) no
Default or Event of Default shall have occurred and be continuing or would
result from such repayment; and (v) prior to the making of any such repayment,



--------------------------------------------------------------------------------



Agent shall have received BlueLinx’s unaudited internally prepared financial
statements for the month immediately preceding the date of such prepayment,
accompanied by a certificate of BlueLinx’s chief financial officer as to
BlueLinx’s compliance with the terms of this Section 9.11(f) together with such
supporting documentation therefor as Agent may reasonably request.”
2.4    Financial Covenants. Section 9.17(a) of the Loan Agreement is hereby
replaced with the following:
“(a)    Fixed Charge Coverage Ratio. For which Agent has received financial
statements of BlueLinx and its Subsidiaries, maintain, for the most recently
ended period of twelve (12) consecutive fiscal months, on a consolidated basis,
(i) so long as any Obligations arising in connection with the Tranche A Loans
remain outstanding, a Fixed Charge Coverage Ratio of not less than 1.20 to 1.0,
and (b) at all times after the Obligations arising in connection with the
Tranche A Loans have been paid in full in immediately available funds, a Fixed
Charge Coverage Ratio of not less than 1.10 to 1.0.”
2.5    Mortgage Refinancing and Additional Investments. Section 9 of the Loan
Agreement is hereby amended by adding a new Section 9.23 immediately after
Section 9.22 of the Loan Agreement as follows:
“9.23    Mortgage Refinancing and Additional Investments.
(a) Borrowers shall deliver to Agent evidence, in form and substance
satisfactory to Agent, that (i) on or before May 1, 2016, Parent has refinanced,
extended or replaced the Indebtedness under the Mortgage Loan Agreement (the
“Mortgage Refinancing”), such that the maturity date of such Indebtedness does
not occur earlier than July 15, 2017, and (ii) on or before May 1, 2016, not
less than $35,000,000, of net cash proceeds from the Mortgage Refinancing and
any Additional Investments have been invested in, or received by, Borrowers.
(b) The net proceeds (if any) of the Mortgage Refinancing and the net cash
proceeds of any Additional Investment, in each case, received in satisfaction of
Section 9.23(a) will be used to repay the then outstanding Obligations arising
with respect to the Tranche A Loans so long as on and after giving effect to
such payment or prepayment (i) Excess Availability shall be not less than
$50,000,000, and (ii), no Event of Default shall exist or have occurred and be
continuing. Any remaining proceeds received in satisfaction of Section9.23(a)
will be used to repay the then outstanding Obligations arising with respect to
the Revolving Loans. If the conditions set forth in the immediately preceding
clause (i) and (ii) are not satisfied, then such net proceeds will be used to
repay the then outstanding Obligations arising with respect to the Revolving
Loans.”
2.6    Amendments and Waivers. Section 11.3(a)(i) of the Loan Agreement is
hereby amended by replacing the period at the end of subclause (G) with a
semicolon and the word “or” and adding a subclause (H) as follows:



--------------------------------------------------------------------------------



“(H) amend, modify or waive any provision of Section 9.23 hereof or waive an
Event of Default arising from a breach of Section 9.23 hereof.”
2.7    Minimum Amount of Assignments. The first sentence of Section 13.6(a) of
the Loan Agreement is hereby amended by replacing the reference to “$10,000,000”
in clause (ii) with “$5,000,000”.
Section 3.    Amendments to Schedules.
3.1    Schedule 9.14 of the Loan Agreement (Fiscal Year, Fiscal Quarter and
Fiscal Month Ending Dates) is hereby replaced with the Schedule 9.14 attached as
Exhibit A to this Amendment No. 10.
3.2    Schedule 1.124 of the Loan Agreement (Revolving Loan Commitments) is
hereby replaced with the Schedule 1.124 attached as Exhibit B to this Amendment
No. 10.
Section 4.    Representations and Warranties. Borrowers and Guarantors, jointly
and severally, represent and warrant with and to Agent and Lenders as follows,
which representations and warranties, together with the representations and
warranties in the other Financing Agreements, shall survive the execution and
delivery hereof, and the truth and correctness thereof, in all material
respects, being a continuing condition of the making of any Loans by Lenders (or
Agent on behalf of Lenders) to Borrowers:
4.1    This Amendment No. 10 has been duly authorized, executed and delivered by
all necessary action on the part of Borrowers and Guarantors which are a party
hereto and is in full force and effect as of the date hereof, as the case may
be, and the obligations of Borrowers or Guarantors contained herein constitute
legal, valid and binding obligations of Borrowers and Guarantors, as the case
may be, enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
4.2    All of the representations and warranties set forth in the Loan Agreement
as amended hereby, and the other Financing Agreements, are true and correct in
all material respects after giving effect to the provisions of this Amendment
No. 10, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date.
4.3    After giving effect to the provisions of this Amendment No. 10, no
Default or Event of Default exists or has occurred and is continuing.
Section 5.    Conditions Precedent. Concurrently with the execution and delivery
hereof, and as a further condition to the effectiveness of this Amendment No. 10
and the agreement of Agent to the modifications and amendments set forth in this
Amendment No. 10:



--------------------------------------------------------------------------------



5.1    Agent shall have received an executed copy of an original or executed
original counterparts of this Amendment No. 10 by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), duly authorized, executed and delivered by each Borrower and Guarantor;
and
5.2    each Borrower and Guarantor shall deliver, or cause to be delivered, to
Agent a true and correct copy of any consent, waiver or approval to or of this
Amendment No. 10, which any Borrower or Guarantor is required to obtain from any
other Person, and such consent, approval or waiver shall be in a form and
substance satisfactory to Agent in its good faith determination;
5.3    Agent shall have received approvals of all Lenders required to consent to
the amendments to the Loan Agreement and the other Financing Agreements, set
forth in this Amendment No. 10;
5.4    Agent shall have received projections of the monthly balance sheets,
income statements, statements of cash flows and availability of the BlueLinx and
its Subsidiaries for the period through the fiscal year ending December 31,
2016, with assumptions and otherwise in form and substance reasonably
satisfactory to Agent;
5.5    as of the date hereof, Excess Availability shall be not less than
$60,000,000;
5.6    Agent shall have received, in form and substance satisfactory to Agent, a
Borrowing Base Certificate consistent with Agent’s customary procedures and
practices so as to obtain current results as of the date hereof;
5.7    Agent shall have received payment, or shall be authorized to charge the
Borrowers' Loan Account for payment, of all fees set forth in any fee letter
between Agent and Borrowers with respect to the transactions contemplated by
this Amendment No. 10;
5.8    all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended by this Amendment No. 10,
shall be true and correct in all material respects on and as of the date hereof,
as if made on the date hereof, except to the extent any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects as of such
date; and
5.9    after giving effect to the amendment contemplated by this Amendment No.
10, no Default or Event of Default shall exist or have occurred and be
continuing.
Section 6.    Effect of this Amendment No. 10. Except as expressly set forth
herein, no other amendments, changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereof and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 10 or with respect to the subject matter of this Amendment No. 10.
To the extent of conflict



--------------------------------------------------------------------------------



between the terms of this Amendment No. 10 and the other Financing Agreements,
the terms of this Amendment No. 10 shall control. The Loan Agreement and this
Amendment No. 10 shall be read and construed as one agreement.
Section 7.    Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes set
forth in this Amendment No. 10.     
Section 8.    Governing Law. The validity, interpretation and enforcement of
this Amendment No. 10 and any dispute arising out of the relationship between
the parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
Section 9.    Binding Effect. This Amendment No. 10 shall be binding upon and
inure to the benefit of Borrowers, Guarantors, Agent and Lenders and their
respective successors and assigns.
Section 10.    Waiver, Modification, Etc. No provision or term of this Amendment
No. 10 may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.
Section 11.    Entire Agreement. This Amendment No. 10 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.
Section 12.    Headings. The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 10.
Section 13.    Counterparts. This Amendment No. 10 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 10 by telefacsimile or other electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment No. 10. Any party delivering an executed
counterpart of this Amendment No. 10 by telefacsimile or other electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment No. 10.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 10 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
BORROWERS
BLUELINX CORPORATION
By:     /s/ Susan C. O’Farrell       
Name:   Susan C. O’Farrell       
Title:  SVP, CFO and Treasurer      
BLUELINX FLORIDA LP
By: BlueLinx Florida Holding No. 2 Inc.,  
   its General Partner
By:     /s/ Susan C. O’Farrell       
Name: :   Susan C. O’Farrell       
Title:  Treasurer            
 
 
GUARANTORS
BLUELINX FLORIDA HOLDING NO. 1 INC.
By:     /s/ Susan C. O’Farrell       
Name: :   Susan C. O’Farrell       
Title:   Treasurer            
BLUELINX FLORIDA HOLDING NO. 2 INC.
By:  /s/ Susan C. O’Farrell       
Name: :   Susan C. O’Farrell       
Title:  Treasurer            









[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------






[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
AGENT AND LENDERS
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Revolving Loan Lender
and Tranche A Loan Lender
By:  /s/ Thomas A Martin       
Name:     Thomas A. Martin       
Title:   Vice President         



























































[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------








[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
BANK OF AMERICA, N.A., as  
Joint Lead Arranger, Bookrunner and a Documentation Agent and as a Revolving
Loan Lender and a Tranche A Loan Lender
By:   /s/ Douglas Cowan       
Name:      Douglas Cowan       
Title:   Senior Vice President      
 
 































































[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------








[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
JPMORGAN CHASE BANK, N.A., as
a Documentation Agent and as a Revolving Loan Lender


By:   /s/ Eric A. Anderson       
Name:      Eric A. Anderson       
Title:   Authorized Officer      
 
 

































































[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------






[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
REGIONS BANK, as Syndication Agent  
and as a Joint Bookrunner and as a Revolving Loan Lender
By:   /s/ Kathy Myers       
Name:      Kathy Myers          
Title:   Vice President         































































[SIGNATURES CONTINUED ON NEXT PAGE]







--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
TD BANK, N.A., as a Revolving Loan Lender
By:   /s/ Jang Kim          
Name:      Jang Kim          
Title:   Vice President         









































































[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------








[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
PNC BANK, NATIONAL ASSOCIATION, as a Revolving Loan Lender
By:   /s/ Heath J. Hayes       
Name:      Heath J. Hayes       
Title:   Assistant Vice President   






 






